DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed April 26, 2022 has been considered.
The information referred to in the IDS filed April 4, 2022 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (20140333099).
Note a wall-proximity reclining seating unit, comprising: a frame having a rearmost upper back member (rear upright of 194) and a pair of arms (horizontal portion of 194); a backrest (196); a seat (198) having a seat frame; a first footrest (in Figure 2C, note as unlabeled and mounted on 102); a reclining mechanism (120, 130, 140, 102, 104, 106, 108, 110) connected between the frame, backrest, seat, and first footrest, the reclining mechanism comprising a series of pivotally interconnected links and configured to move the seating unit between; (a) an upright position (Figure 2C), in which the backrest is disposed at a first generally upright backrest angle, the seat is disposed at a first generally horizontal seat angle, and the first footrest is retracted below a forward portion of the seat; (b) a TV position (Figure 3C), in which the backrest substantially maintains the first backrest angle, the seat substantially maintains the first seat angle, and the first footrest is disposed generally horizontally and in front of the seat; and (c) a fully reclined position (Figure 4C), in which the backrest is disposed at a second backrest angle that is shallower than the first backrest angle and an uppermost end of the backrest is positioned in front of the rearmost back member, the first footrest remains positioned in front of the seat, and the seat is moved forward of its position in the TV position; and a linear actuator (170, 176, 178) comprising an energizing unit (170) and a moveable member (176) that is moveable relative to the energizing unit, wherein the moveable member is connected with the reclining mechanism; wherein the reclining mechanism includes a footrest linkage (102, 104, 106, 108, 110) that is configured to move the first footrest between the upright and TV positions, and further includes a reclining linkage (120, 130, 140) that is configured to move the seat and backrest relative to the frame from the TV position to the fully reclined position.
Regarding claim 10, note the upper rearmost back member extends between upper portions of the arms (opposite side arms).

Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al (20120104827).
Note a wall-proximity reclining seating unit (200), comprising: a frame (12) having a rearmost upper back member (rear upright of 14) and a pair of arms (top portion of 194); a backrest (28); a seat (22) having a seat frame; a first footrest (29a); a reclining mechanism (210) connected between the frame, backrest, seat, and first footrest, the reclining mechanism comprising a series of pivotally interconnected links and configured to move the seating unit between; (a) an upright position (Figure 7), in which the backrest is disposed at a first generally upright backrest angle, the seat is disposed at a first generally horizontal seat angle, and the first footrest is retracted below a forward portion of the seat; (b) a TV position (Figure 8), in which the backrest substantially maintains the first backrest angle, the seat substantially maintains the first seat angle, and the first footrest is disposed generally horizontally and in front of the seat; and (c) a fully reclined position (Figure 9), in which the backrest is disposed at a second backrest angle that is shallower than the first backrest angle and an uppermost end of the backrest is positioned in front of the rearmost back member, the first footrest remains positioned in front of the seat, and the seat is moved forward of its position in the TV position; and a linear actuator (240) comprising an energizing unit (see lines 8-9 in ¶ 0048, and line 4 in ¶ 0049) and a moveable member (244, 246) that is moveable relative to the energizing unit, wherein the moveable member is connected with the reclining mechanism; wherein the reclining mechanism includes a footrest linkage (88, 84, 92) that is configured to move the first footrest between the upright and TV positions, and further includes a reclining linkage (58, 62, 31, 32, 36) that is configured to move the seat and backrest relative to the frame from the TV position to the fully reclined position.
Regarding claim 9, note a second footrest (29b) attached to a reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in an upright position (Figure 1), and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in TV (Figure 3) and fully reclined (Figure 4) positions.
Regarding claim 10, note the upper rearmost back member extends between upper portions of the arms (opposite side arms).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Lu et al (20140333099) in view of Murphy et al (20160100687).
The primary reference shows all claimed features of the instant invention with the exception of the reclining linkage and the footrest linkage being decoupled.
The secondary reference teaches the it is conventional to configure a wall-proximity reclining seating unit with a reclining linkage that is decoupled from a footrest linkage.  See lines 18-20 in ¶ 0003.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teaching of the secondary reference by configuring the reclining linkage as decoupled form the footrest linkage.  This modification allows for selective adjustment of the backrest independent of the footrest.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Murphy et al (20120104827) in view of Murphy et al (20160100687).
The primary reference shows all claimed features of the instant invention with the exception of the reclining linkage and the footrest linkage being decoupled.
The secondary reference teaches the it is conventional to configure a wall-proximity reclining seating unit with a reclining linkage that is decoupled from a footrest linkage.  See lines 18-20 in ¶ 0003.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to modify the primary reference in view of the teaching of the secondary reference by configuring the reclining linkage as decoupled form the footrest linkage.  This modification allows for selective adjustment of the backrest independent of the footrest.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Lu et al (20140333099) in view of Murphy et al (20120104827).
The primary reference shows all claimed features of the instant invention with the exception of a second footrest attached to the reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in the upright position, and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in the TV and fully reclined positions.
The secondary reference teaches configuring a seating unit with a first footrest (29a), and a second footrest (29b) attached to a reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in an upright position (Figure 1), and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in TV (Figure 3) and fully reclined (Figure 4) positions.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding to the primary reference a second footrest that is attached to the reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in the upright position, and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in the TV and fully reclined positions.  This modification provides additionally support to a user, thereby enhancing comfort of the user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (20140333099) in view of Garland et al (20160302573).
The primary reference shows all claimed features of the instant invention with the exception of the seat being moved forward of its TV position between “about” 8 and 10 inches in the fully reclined position.
Note description of the primary reference in the rejection of claim 1 above.
The secondary reference teaches configuring a seating unit with a seat that is moved forward of its TV position (Figure 2) between “about” 8 and 10 inches in a fully reclined (Figure 3) position.  See ¶ 0085.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the unit such that the seat is moved forward of its TV position between “about” 8 and 10 inches in the fully reclined position.  This modification reduces forward movement of the seat between positions, thereby enhancing use of the seating unit in smaller spaces.

Claim 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (20120104827) in view of Garland et al (20160302573).
The primary reference shows all claimed features of the instant invention with the exception of the seat being moved forward of its TV position between “about” 8 and 10 inches in the fully reclined position.
Note description of the primary reference in the rejection of claim 1 above.
The secondary reference teaches configuring a seating unit with a seat that is moved forward of its TV position (Figure 2) between “about” 8 and 10 inches in a fully reclined (Figure 3) position.  See ¶ 0085.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the unit such that the seat is moved forward of its TV position between “about” 8 and 10 inches in the fully reclined position.  This modification reduces forward movement of the seat between positions, thereby enhancing use of the seating unit in smaller spaces.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Lu et al (20140333099) in view of Garland et al (20160302573), as applied to claim 11 above, and further in view of Murphy et al (20160100687).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the reclining linkage and the footrest linkage being decoupled.
Murphy et al teaches that it is conventional to configure a wall-proximity reclining seating unit with a reclining linkage that is decoupled from a footrest linkage.  See lines 18-20 in ¶ 0003.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Murphy et al by configuring the reclining linkage as decoupled form the footrest linkage.  This modification allows for selective adjustment of the backrest independent of the footrest.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Murphy et al (20120104827) in view of Garland et al (20160302573), as applied to claim 11 above, and further in view of Murphy et al (20160100687).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of the reclining linkage and the footrest linkage being decoupled.
Murphy et al teaches that it is conventional to configure a wall-proximity reclining seating unit with a reclining linkage that is decoupled from a footrest linkage.  See lines 18-20 in ¶ 0003.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant invention to further modify the primary reference in view of the teachings of Murphy et al by configuring the reclining linkage as decoupled form the footrest linkage.  This modification allows for selective adjustment of the backrest independent of the footrest.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (20140333099) in view of Garland et al (20160302573), as applied to claim 11 above, and further in view of Murphy et al (20120104827).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a second footrest attached to the reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in the upright position, and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in the TV and fully reclined positions.
Murphy et al teaches configuring a seating unit with a first footrest (29a), and a second footrest (29b) attached to a reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in an upright position (Figure 1), and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in TV (Figure 3) and fully reclined (Figure 4) positions.
It would have been obvious to one having ordinary skill in the pertinent art before the effective filing date of the instant application to further modify the primary reference in view of the teachings of Murphy et al by adding to the primary reference a second footrest that is attached to the reclining mechanism, the second footrest being generally vertically disposed and positioned rearwardly of the first footrest when the seating unit is in the upright position, and the second footrest being generally horizontally disposed forwardly of the first footrest when the seating unit is in the TV and fully reclined positions.  This modification provides additionally support to a user, thereby enhancing comfort of the user.

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						      /MILTON NELSON JR/November 14, 2022                                         Primary Examiner, Art Unit 3636